Citation Nr: 0934280	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  08-05 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
May 5, 2003 rating decision which denied service connection 
for chondromalacia changes of the patella, left knee.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
chondromalacia changes of the patella, left knee.

3.  Entitlement to service connection for a right knee 
condition, to include as secondary to chondromalacia changes 
of the patella, left knee.

4.  Entitlement to service connection for a left hip 
condition, to include as secondary to chondromalacia changes 
of the patella, left knee.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
November 1978.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that although the issue of whether there was 
CUE in a May 2003 rating decision was not specifically listed 
as a separate issue in the statement of the case and 
subsequent supplemental statements of the case, the RO did 
adjudicate this issue and did cite to 38 C.F.R. § 3.105(a) in 
the statement of the case.  See December 2006 Rating 
Decision; January 2008 Statement of the Case.  

The Veteran was scheduled for a Travel Board hearing in June 
2009.  However, the record indicates that the Veteran 
cancelled that hearing, and there has been no further 
communication from the Veteran that she still wishes to 
testify.  Therefore, the Veteran has withdrawn her request 
for a hearing and the Board will proceed.

In correspondence dated February 2008, the Veteran and her 
representative raised a claim of service connection for an 
ulcer condition as secondary to emotional trauma.  That claim 
is hereby REFERRED to the RO for initial development and 
adjudication.


FINDINGS OF FACT

1.  In a May 5, 2003 rating decision, the RO denied service 
connection for chondromalacia changes of the patella, left 
knee; an appeal to that decision was not initiated.

2.  The May 5, 2003 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

3.  Evidence received since the May 2003 rating decision, 
when considered with previous evidence of the record, does 
not to an unestablished fact necessary to substantiate the 
Veteran's claim and does not otherwise raise a reasonable 
possibility of substantiating the claim.

4.  A right knee condition is not etiologically related to 
active service, and has not been shown to be etiologically 
related to a service-connected disability.

5.  A left hip condition is not etiologically related to 
active service, and has not been shown to be etiologically 
related to a service-connected disability.

6.  The Veteran has been diagnosed as having PTSD which is 
attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of the May 5, 2003 
rating decision on the basis of CUE have not been met.  38 
C.F.R. § 3.105 (2008).

2.  The May 2003 rating decision that denied service 
connection for chondromalacia changes of the patella, left 
knee is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2008).

3.  New and material evidence has not been received to reopen 
a claim for service connection for chondromalacia changes of 
the patella, left knee.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

4.  A right knee condition was not incurred in or aggravated 
by active service, and is not proximately due to, the result 
of, or aggravated by a service-connected disease or injury, 
nor may arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2008).

5.  A left hip condition was not incurred in or aggravated by 
active service, and is not proximately due to, the result of, 
or aggravated by a service-connected disease or injury, nor 
may arthritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2008).

6.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in May 2006 was sent to the Veteran in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was 
notified of the evidence that was needed to substantiate her 
claims; what information and evidence that VA will seek to 
provide and what information and evidence the Veteran was 
expected to provide, and that VA would assist her in 
obtaining evidence, but that it was her responsibility to 
provide VA with any evidence pertaining to her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The Veteran was also notified of the 
criteria for establishing an effective date and disability 
rating.  In that regard, Veteran received complete VCAA 
notice for a claim of service connection prior to the initial 
adjudication of her claims in December 2006.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in May 2006 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Board notes that an allegation of CUE does not actually 
represent a "claim" but rather is a collateral attack on a 
final decision.  Thus, the provisions of the VCAA are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process.").  The Board therefore finds that the 
provisions of the VCAA, and its implementing regulations, are 
not applicable to the adjudication of the CUE issue.

The Veteran's service treatment records, service personnel 
records, VA treatment records, private treatment records, 
worker's compensation decision, and lay statements have been 
associated with the claims file.  VA has unsuccessfully 
attempted to obtain the Veteran's Social Security 
Administration (SSA) records.  However, there is no 
indication on the part of the Veteran or her representative 
that such records contain information relevant to the claims 
to be decided herein, and therefore it is unlikely the Board 
would prejudice the Veteran in proceeding with a decision.

The Board notes that no medical examination has been 
conducted and no medical opinion has been obtained with 
respect to the Veteran's claims for service connection for a 
right knee disorder and left hip disorder.  However, the 
Board finds that the evidence, which does not reflect 
competent evidence of current symptoms or a relationship to 
service or a service-connected disability, warrants the 
conclusion that a remand for examinations and/or opinions is 
not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
service connection claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  As discussed below, the 
evidence does not satisfy the standards of McLendon, as there 
is no indication of current symptoms or a relationship 
between a claimed disability and service.

Furthermore, a VA examination need not be provided for the 
Veteran's application to reopen a claim for entitlement to 
service connection for chondromalacia changes of the patella, 
left knee.  In the absence of new and material evidence of 
record, the duty to assist by affording the Veteran a VA 
examination is not triggered.  See 38 U.S.C.A. § 5103A(d), 
(g); Paralyzed Veterans of Am.  v.  Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet. App. 
542, 546 (1996) (holding that unless the veteran has 
submitted new and material evidence warranting the reopening 
of his claim, the duty to assist does not attach).  As 
discussed below, the Board finds that new and material 
evidence has not been submitted, and reopening the Veteran's 
claim is not warranted.

B.  Law and Analysis

CUE

The Veteran has alleged CUE in a May 5, 2003 decision, 
wherein the RO denied service connection for chondromalacia 
changes of the patella, left knee.  The Veteran did not 
appeal that decision and it became final.  See 38 U.S.C.A. § 
7105.

The May 5, 2003 rating decision may be revised only upon a 
showing that it was clearly and unmistakably erroneous.  See 
38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 
3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency ... shall be final and binding . . 
. based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a clear and unmistakable error in its decision 
pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 
210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes CUE.

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); 
see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) 
(to prove the existence of CUE as set forth in 38 C.F.R. § 
3.105(a), the claimant must show that an outcome-
determinative error occurred, that is, an error that would 
manifestly change the outcome of a prior decision).

It has been held that CUE is a very specific and rare kind of 
"error."  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) emphasized that a purported failure in the 
duty to assist cannot give rise to CUE, nor does it result in 
"grave procedural error" so as to vitiate the finality of a 
prior, final decision.  In other words, to present a valid 
claim of CUE, the claimant cannot simply request that VA 
reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Further, an alleged failure in the duty to 
assist by the RO may never form the basis of a valid claim of 
CUE, because it essentially is based upon evidence that was 
not of record at the time of the earlier rating decision.  
See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

The fact that medical knowledge was not advanced to its 
current state may not form the basis for a valid claim of 
CUE, because it is premised upon facts that were not then of 
record.  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 
(1993).  The mere misinterpretation of facts does not 
constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

In light of the foregoing, the Veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
Where evidence establishes CUE, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

Historically, the evidence of record at the time of the May 
2003 rating decision consisted of the Veteran's service 
treatment records and private treatment records from October 
1999 through August 2002.

Review of the Veteran's service treatment records indicates 
that she sustained a hyperextension injury to the left knee 
after falling in a field in April 1978.  She was advised to 
perform daily exercises including straight-leg raising, 
short-arc quadriceps, and hamstring sets, for two to three 
weeks.  The Veteran was seen for a follow-up visit in May 
1978, at which time the Veteran denied any pain or swelling.  
The Veteran underwent a separation examination in November 
1978.  No abnormalities of the knee were noted.  The Veteran 
indicated a prior history of swollen or painful joints, but 
stated she was "in good health" at the time of separation.

Private treatment records show the Veteran received treatment 
for left knee pain beginning in October 1999.  She reported 
twisting her knee earlier in the month while turning a corner 
at work.  The treating physician noted that the Veteran 
sustained a left knee injury during service.  X-rays of the 
knee showed increased sclerosis articulating patellar 
surface.  The joint spaces were preserved.  She was diagnosed 
with left knee patellar chondromalacia with a possible medial 
meniscus tear.  She received ongoing treatment for her knee 
through August 2002, at which time her treating physician 
stated that severe changes in the Veteran's knee had been 
present for a long time and could very well have been related 
to the injury she sustained in 1978.  She reported 
intermittent trouble with the left knee since that time.  He 
goes on to state that the severe chondromalacia changes of 
the patella seen at the time of the Veteran's arthroscopic 
surgery were related to a previous injury.

As noted earlier, in the May 5, 2003 rating decision, the RO 
denied service connection for chondromalacia changes of the 
patella, left knee.  The record to be reviewed for CUE must 
be based on the record and the law that existed at the time 
of this rating decision.  38 C.F.R. § 3.105.

At the time of the May 2003 rating decision, in order to 
establish a service connection for a claimed disability, the 
facts must have demonstrated that a disease or injury 
resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection could be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).  In addition, certain chronic 
diseases, including arthritis, could be presumed to have been 
incurred or aggravated during service if they became 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to have prevailed on the issue of service connection 
on the merits, there must have been medical evidence of (1) a 
current disability (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In the May 2003 rating decision, the RO noted the Veteran 
sustained a hyperextension injury in April 1978 during 
service, but that the Veteran denied any pain or swelling in 
May 1978, and that no abnormalities were noted on her 
November 1978 separation examination.  The RO found the 
opinion of the Veteran's private physician to be too 
speculative to establish service connection, particularly 
when weighed against the other evidence.  Specifically, there 
was no evidence to suggest that the Veteran had a knee 
disability between May 1978, the last recorded date of 
treatment in service, and October 1999, when the Veteran 
sustained a knee injury while working.  The RO concluded 
that, despite a record of treatment in service, the evidence 
did not demonstrate a permanent residual or chronic 
disability resulting from service.  The Veteran's claim was 
denied.

In this case, the record reflected an in-service injury and a 
current disability.  However, the lack of a relationship or 
nexus between the two served as the basis for the RO's denial 
of service connection.  Although the evidence included an 
opinion suggesting a possible connection between the 
Veteran's current disability and service, the RO determined 
the opinion to be too speculative in nature.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical 
opinion that stated "may" also implied "may not" and was 
therefore speculative).  Moreover, an asserted failure to 
correctly evaluate and interpret the evidence is not clear 
and unmistakable error.  Eddy v. Brown, 9 Vet. App. 52, 54 
(1996).  To the extent that the Veteran disagrees with how VA 
weighed this evidence, mere disagreement with the weighing of 
medical evidence similarly does not amount to CUE.  See 
Russell, 3. Vet. App. at 313-14.

To the extent that the Veteran should have been afforded a VA 
examination to support her claim, a failure in the duty to 
assist does not establish CUE.  See Cook, supra.

In the absence of the kind of error of fact or law which 
would compel the conclusion that the result would have been 
manifestly different but for the error, there is simply no 
basis upon which to find CUE in the May 5, 2003 decision.

New and material evidence

In general, if new and material evidence is presented or 
secured with respect to a finally adjudicated claim, VA shall 
reopen and review the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a) (2008).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO found that the evidence of record did not establish that 
the Veteran's chondromalacia changes of the patella, left 
knee were related to an April 1978 left knee injury in 
service, or that the chondromalacia changes were otherwise 
incurred in service.

Since the prior final decision, new evidence has been added 
to the claims file.  The Veteran submitted a copy of a Notice 
of Dispute from the Michigan Bureau of Workers' Disability 
Compensation, which states that the Veteran's injury was not 
work related as she received treatment for the same knee 
prior to the date of the injury.

The Board finds that the recently added evidence is not 
material, as it does not have any bearing on a nexus between 
a current disability and service.  In other words, the 
additional evidence added to the record does not provide any 
medical basis to relate the Veteran's current knee disability 
to service.

As the additional evidence is not new and material, the claim 
of service connection for chondromalacia changes of the 
patella, left knee is not reopened.  As the claim is not 
reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service connection for right knee and left hip disorders

As noted, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2008).  In addition, certain chronic diseases, including 
arthritis, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).

The Veteran seeks service connection for a right knee 
condition and left hip condition, to include both as 
secondary to chondromalacia changes of the patella, left 
knee.  As discussed above, service connection continues to be 
denied for chondromalacia changes of the patella, left knee, 
as new and material evidence has not been received to reopen 
the claim.  Therefore, service connection for any condition 
as secondary to chondromalacia changes of the patella, left 
knee is not warranted.   

Service treatment records are negative for any complaints, 
treatment, or diagnoses for either a right knee condition or 
a left hip condition.  Moreover, there is no medical evidence 
in the record of any current right knee or left hip 
condition.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997).  Therefore, 
service connection on a direct basis for a right knee or left 
hip condition is not warranted.

Service connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 
 
For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows: 
 
(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).

The Veteran claims that she has PTSD arising from two 
stressors in service.  First, VA treatment records indicate 
she claimed to have been subjected to sexual harassment in 
service.  She stated that she had no problems during basic 
training and advanced individual training, but that she was 
the first woman in the 159th Aviation Battalion at Fort 
Campbell, Kentucky.  She described a staff sergeant who gave 
her significantly more attention than the male clerks and 
touched her inappropriately.  She stated his behavior started 
upon her arrival and continued until he was transferred out 
in August or September of 1978.  In additional statements 
regarding her stressors dated June 2007, she also described 
being subjected to lewd comments while engaging in physical 
training or performing kitchen duty.

Second, VA treatment records show the Veteran reported being 
the victim of an attempted rape in March 1978.  She stated 
that a fellow soldier assaulted her after giving her a ride 
back to the barracks.

As noted above, evidence of behavioral changes following a 
claimed assault can be credible evidence of a stressor.  
Here, service treatment records indicate the Veteran was seen 
in July 1978 for emotional stress.  The treating physician 
determined that the Veteran was not emotionally adapting to 
life in the Army and had a personal problem with another 
member of the military.  She was prescribed Valium.  In 
August 1978, the Veteran was again seen for emotional stress.  
In September 1978, the diagnostic impression was anxiety with 
somatic visceral dysfunction.  She was prescribed Librax and 
a psychiatric consultation was recommended.  The Veteran's 
service personnel records also indicate she was absent 
without official leave (AWOL) for eight days in August 1978.  
In her June 2007 statement regarding her stressors, the 
Veteran stated that she went AWOL due to the ongoing sexual 
harassment at the base.  She was discharged under honorable 
conditions; in an October 1978 document initiating action to 
discharge the Veteran from service, it was reported that the 
reason for the proposed action was the Veteran's extremely 
poor attitude along with her repeated lack of responsibility 
toward her mission as a soldier resulting in UCMJ action and 
continuous counseling by supervisors.  

The Veteran also submitted a January 2008 statement from her 
husband.  He served with her in the 159th Aviation Battalion, 
and corroborates the stressors detailed above.

The Board finds that the evidence, particularly the records 
detailing the Veteran's treatment for emotional stress and 
her AWOL status, is sufficient to corroborate the Veteran's 
claim that she was sexually harassed while in the Army.  In 
order to completely substantiate her claim, the record must 
reflect that the Veteran has a diagnosis of PTSD linked to 
her stressors in service.

VA treatment records indicate the Veteran was seen in October 
2007 for an initial psychiatric evaluation.  She gave a 
detailed history of the in-service stressors outlined above, 
and reported having nightmares and trying to block those 
incidents from her thoughts.  She also reported having 
stressors at home, and constantly worried about her kids, her 
husband, and paying the bills.  On a scale of 1-10, she rated 
her depression and anxiety levels at 5 to 6.  She denied 
having any suicidal or homicidal ideation, auditory or visual 
hallucinations, or paranoia.  Her attitude was cooperative 
and pleasant.  Her speech was coherent, with normal rate, 
rhythm and tone.  Her mood was depressed and anxious, and her 
affect was congruent with her mood.  She was oriented to 
time, place, person, and situation.  Her judgment and insight 
were fair.  The treating physician noted the Veteran scored 3 
points, indicating a positive score, on a PTSD screen 
conducted about 1 week prior.  She was diagnosed with PTSD.  
Her global assessment of functioning (GAF) score was 41.

Based on the evidence of record, the Board finds that service 
connection for PTSD is warranted.  The Veteran has a 
diagnosis of PTSD linked by medical evidence to her claimed 
stressors in service.  Those stressors have been corroborated 
through evidence of behavioral changes in service, as well as 
through a statement by her husband and service comrade, in 
accordance with 38 C.F.R. § 3.304(f).  




ORDER

The request for revision of a May 5, 2003 rating decision 
which denied service connection for chondromalacia changes of 
the patella, left knee on the basis of CUE is denied.

The Veteran's request to reopen a previously disallowed claim 
of entitlement to service connection for chondromalacia 
changes of the patella, left knee is denied.

Service connection for a right knee condition is denied.

Service connection for a left hip condition is denied.

Service connection for PTSD is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


